Motion, insofar as it seeks leave to appeal from that portion of the Appellate Division order that affirmed that part of Supreme Court’s order that precluded appellants from using the testimony of certain witnesses at trial and denied appellants’ motion to compel acceptance of expert disclosure, dismissed upon the ground that such portion of the order sought to be appealed from does not finally determine the action within the meaning of the Constitution; motion for leave to appeal otherwise denied.